

NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS NOTE AND WARRANT PURCHASE AGREEMENT, dated as of September 25, 2009, (this
“Agreement”) is entered into by and among HZO, INC., a Delaware corporation (the
“Company”), with its principal executive office at 3855 South 500 West, Suite J,
Salt Lake City, UT 84115, and THE PERSONS AND ENTITIES LISTED ON THE SCHEDULE OF
INVESTORS attached hereto as Schedule I (each an “Investor,” and collectively,
the “Investors”).
 
RECITALS
 
A.           The Company has duly authorized the sale and issuance to the
Investors of secured convertible promissory notes in an aggregate principal
amount of up to $3,150,000 (the “Aggregate Loan Amount”) together with
associated warrants.
 
B.           On the terms and subject to the conditions set forth herein, each
Investor is willing to purchase from the Company, and the Company is willing to
sell to such Investor, a secured convertible promissory note in the principal
amount set forth opposite such Investor’s name on Schedule I hereto, together
with a related warrant to acquire shares of the Company’s capital stock.
 
C.           Capitalized terms not otherwise defined herein shall have the
meaning set forth in the form of Note (as defined below) attached hereto as
Exhibit A.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1. The Notes and Warrants.
 
(a) Issuance of Notes and Warrants.
 
(i) Issuance of Notes.  At the Initial Closing (as defined below), the Company
agrees to issue and sell to each of the Investors, and, subject to all of the
terms and conditions hereof, each of the Investors agrees to purchase a secured
convertible promissory note in the form of Exhibit A hereto (each, a “Note”, and
collectively, the “Notes”) in the principal amount set forth opposite the
respective Investor’s name on Schedule I hereto.  The obligations of the
Investors to purchase Notes are several and not joint.
 
(ii) Issuance of Warrants.  In consideration for the purchase by the Investors
of the Notes, the Company will issue to each Investor a warrant in the form
attached hereto as Exhibit B (each, a “Warrant” and collectively, the
“Warrants”) to purchase from the Company up to the number of fully paid and
nonassessable Shares (as defined in the Warrants) equal to thirty percent (30%)
multiplied by the quotient obtained by dividing the principal amount of such
Investor’s Note by the Exercise Price (as defined in the Warrants).
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(iii) Delivery.  The initial sale and purchase of the Notes shall take place at
an initial closing to be held on September 25, 2009 or at such place and time as
the Company and Investors purchasing a majority in interest of the principal
amount of the Notes (a “Majority in Interest”) to be purchased at the Initial
Closing shall agree(the  “Initial Closing”).  At the Initial Closing, the
Company will deliver to each of the Investors the respective Note and Warrant,
against receipt by the Company of the corresponding amount set forth on Schedule
I hereto (the “Purchase Price”).  Each of the Notes and Warrants will be
registered in such Investor’s name in the Company’s records.
 
(iv) Subsequent Closings.  At any time after the Initial Closing and prior to
the date of the ZAGG Deferred Closing, as that term is defined in the Series A
Preferred Stock Purchase Agreement dated as of even date herewith between the
Company and the Investors listed on Exhibit A thereto, at one or more subsequent
closings, the Company may offer to sell, and the Investors may agree to purchase
Notes with an aggregate principal amount of up to $2,000,000, or any portion
thereof (each a “Subsequent Closing,” and collectively, the “Subsequent
Closings”).
 
(v) Delivery at Subsequent Closings. All Notes and Warrants purchased and sold
at the Subsequent Closings shall be issued pursuant to the terms and conditions
set forth in this Agreement, and the representations and warranties of the
Company and the Investors set forth in Sections 2 and 3 hereof shall speak as of
the date of such Subsequent Closing.  Any Notes and Warrants sold and purchased
pursuant to this Section 1(a)(iv) shall be deemed to be “Notes” and “Warrants”
for all purposes under this Agreement.  Following each Subsequent Closing,
Schedule I hereto shall be updated to reflect the principal amount of the Notes
purchased in such Subsequent Closing.
 
(b) Payments. The Company will make all cash payments due under the Notes in
immediately available funds by 11:00 A.M. Mountain Standard Time on the date
such payment is due in the manner and at the address for such purpose specified
below each Investor’s name on Schedule I hereto, or at such other address as a
Investor or other registered holder of a Note may from time to time direct in
writing.
 
2. Representations and Warranties of the Company. The Company represents and
warrants to each Investor as of the date of the Closing that:
 
(a) Due Incorporation, Qualification, etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a Material Adverse Effect.  For purposes of this
Agreement the term “Material Adverse Effect” means a change, event or occurrence
that individually, or together with any other change, event or occurrence, has
or would reasonably be expected to have a material adverse impact on the
financial position, business results, operations or prospects of the Company,
taken as a whole.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b) Authority. The execution, delivery and performance by the Company of this
Agreement, each Note and each Warrant together with the Security Agreement dated
as of the date hereof (the “Security Agreement”) to be executed by the Company
(collectively the “Transaction Documents”) and the consummation of the
transactions contemplated thereby (i) are within the power of the Company and
(ii) have been duly authorized by all necessary actions on the part of the
Company.
 
(c) Enforceability. Each Transaction Document executed, or to be executed, by
the Company has been, or will be, duly executed and delivered by the Company and
constitutes, or will constitute, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.
 
(d) Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not
(i) violate the Restated Certificate, as defined below, or Bylaws of the Company
or any material judgment, order, writ, decree, statute, rule or regulation
applicable to the Company; (ii) violate any provision of, or result in the
breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any material
mortgage, indenture, agreement, instrument or contract to which the Company is a
party or by which it is bound; or (iii) result in the creation or imposition of
any Lien upon any property, asset or revenue of the Company (other than any Lien
arising under the Transaction Documents) or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, its business or operations,
or any of its assets or properties.
 
(e) Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person
(including, without limitation, the shareholders of any Person) is required in
connection with the execution and delivery of the Transaction Documents executed
by the Company and the performance and consummation of the transactions
contemplated thereby.
 
(f) No Violation or Default. The Company is not in violation of or in default
with respect to (i) its Certificate of Incorporation or Bylaws or other
organizational documents or any material judgment, order, writ, decree, statute,
rule or regulation applicable to such Person; or (ii) any material mortgage,
indenture, agreement, instrument or contract to which such Person is a party or
by which it is bound (nor is there any waiver in effect which, if not in effect,
would result in such a violation or default).
 
(g) Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of the
Company, threatened against the Company at law or in equity in any court or
before any other governmental authority which if adversely determined (i) would
(alone or in the aggregate) result in a material liability or have a Material
Adverse Effect or (ii) seeks to enjoin, either directly or indirectly, the
execution, delivery or performance by the Company of the Transaction Documents
or the transactions contemplated thereby.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(h) Title. The Company owns and has good and marketable title in fee simple
absolute to, or a valid leasehold interest in, all its real properties and good
title to its other respective assets and properties, subject to no Lien, except
for Permitted Liens (each as defined in the Security Agreement).
 
(i) Accuracy of Information Furnished. None of the Transaction Documents and
none of the other certificates delivered by the Company to the Investors
pursuant to the Transaction Documents contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(j) Valid Issuance of Notes and Warrants; Reservation and Status of Shares. The
Notes and Warrants, any shares of the applicable series of Preferred Stock
issued upon conversion of the Notes and Warrants and any shares of Common Stock
issued upon conversion of such Preferred Stock, when issued in compliance with
the provisions of this Agreement, will be validly issued and will be free of any
liens or encumbrances; provided, however, that such Preferred Stock or Common
Stock may be subject to restrictions on transfer under state or federal
securities laws and as may be required by future changes in such laws.  The
Company will cause all necessary actions to be taken to (i) amend the Company’s
Restated Certificate, as defined below, prior to the date any of the conversion
rights set forth in the Notes becomes exercisable, or prior to the exercise of
any of the Warrants, to authorize sufficient shares of the applicable series of
Preferred Stock (the “Underlying Securities”) to permit the exercise in full of
all rights arising under the Notes and Warrants, and to authorize sufficient
shares of Common Stock for issuance upon the conversion of the Underlying
Securities (the “Conversion Shares”), and (ii) immediately following such
amendment, reserve sufficient shares of the Underlying Securities and Conversion
Shares to permit the exercise in full of all rights arising under the Notes and
the Warrants, and the conversion of all shares of Underlying Securities issued
upon conversion of the Notes and Warrants.  Upon the issuance of Underlying
Securities and Conversion Shares, such shares will be duly and validly issued,
fully paid for and non-assessable, will be free of restrictions on transfer
other than restrictions on transfer under applicable state and federal
securities laws and restrictions on transfer under any agreement to which an
Investor becomes a party in connection with the purchase of the Underlying
Securities or Conversion Shares, and assuming the accuracy of the
representations and warranties of the Investors, will be issued in compliance
with all applicable federal and state securities laws.
 
3. Representations and Warranties of Investors. Each Investor, for that Investor
alone, represents and warrants to the Company upon the acquisition of the Note
and the Warrant as follows:
 
(a) Binding Obligation. Such Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement is a valid and binding obligation of the Investor,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(b) Securities Law Compliance. Such Investor has been advised that the Notes,
the Warrants and the securities issuable upon conversion of the Notes or the
Warrants (collectively the “Securities”) have not been registered under the
Securities Act, or any state securities laws and, therefore, cannot be resold
unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available.  Such Investor is aware that the Company is under no obligation to
effect any such registration with respect to the Securities or to file for or
comply with any exemption from registration.  Such Investor has not been formed
solely for the purpose of making this investment and is purchasing the
Securities to be acquired by such Investor hereunder for its own account for
investment, not as a nominee or agent, and not with a view to, or for resale in
connection with, the distribution thereof.  Such Investor has such knowledge and
experience in financial and business matters that such Investor is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment and is able to bear the economic risk of such investment
for an indefinite period of time.  Such Investor is an accredited investor as
such term is defined in Rule 501 of Regulation D under the Securities Act.
 
(c) Access to Information. Such Investor acknowledges that the Company has
offered such Investor access to the corporate records and accounts of the
Company and to all information in its possession relating to the Company, has
made its officers and representatives available for interview by such Investor,
and has furnished such Investor with all documents and other information
required for such Investor to make an informed decision with respect to the
purchase of the Securities.
 
4. Conditions to Closing of the Investors. Each Investor’s obligations the
Closing are subject to the fulfillment, on or prior to the Closing Date, of all
of the following conditions, any of which may be waived in whole or in part by
such Investor:
 
(a) Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct on the applicable Closing Date.
 
(b) Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Initial Closing.
 
(c) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the applicable Closing Date with certain federal and
state securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes.
 
(d) Legal Requirements. At the applicable Closing, the sale and issuance by the
Company, and the purchase by the Investors, of the Notes and Warrants shall be
legally permitted by all laws and regulations to which the Investors or the
Company are subject.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(e) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the applicable Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Investors.
 
(f) Transaction Documents.  The Company shall have duly executed and delivered
to the Investors the following documents:
 
(i) This Agreement;
 
(ii) Each Note and Warrant issued hereunder;
 
(iii) The Security Agreement in the form of Exhibit C hereto; and
 
(iv) All UCC-1 financing statements and other documents and instruments which
the Investor may reasonably request to perfect its security interest in the
collateral described in the Security Agreement.
 
(g) Corporate Documents. The Company shall have delivered to the Investors each
of the following:
 
(i) The Amended and Restated Certificate of Incorporation of the Company (the
“Restated Certificate”), certified as of a recent date prior to the Closing Date
by the Secretary of State of Delaware.
 
(ii) A certificate executed by the Chief Executive Officer, President or Chief
Operating Officer of the Company on behalf of the Company, dated as of the
applicable Closing Date, certifying the satisfaction of the conditions to
closing listed in Section 4(a) and 4(b).
 
(iii) A certificate of the Secretary of the Company, dated as of the applicable
Closing Date, certifying (a) that the Restated Certificate of the Company,
delivered to Investors pursuant to Section 4(f)(i) hereof, is in full force and
effect and has not been amended, supplemented, revoked or repealed since the
date of such certification; (b) that attached thereto is a true and correct copy
of the Bylaws of the Company as in effect on the applicable Closing Date;
(c) that attached thereto are true and correct copies of resolutions duly
adopted by the Board of Directors of the Company and continuing in effect, which
authorize the execution, delivery and performance by the Company of this
Agreement, the Notes, the Warrants, the Security Agreement and the consummation
of the transactions contemplated hereby and thereby; and (d) that there are no
proceedings for the dissolution or liquidation of the Company (commenced or
threatened).
 
(h) Material Adverse Effect. No Material Adverse Effect shall have occurred.
 
5. Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Notes and Warrants at the applicable Closing is subject to the
fulfillment, on or prior to the applicable Closing Date, of the following
conditions, any of which may be waived in whole or in part by the Company:
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(a) Representations and Warranties. The representations and warranties made by
the Investors in Section 3 hereof shall be true and correct when made, and shall
be true and correct on the applicable Closing Date.
 
(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the applicable Closing Date with certain federal and
state securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes
and Warrants.
 
(c) Legal Requirements.  At the applicable Closing, the sale and issuance by the
Company, and the purchase by the Investors, of the Notes and Warrants shall be
legally permitted by all laws and regulations to which the Investors or the
Company are subject.
 
(d) Purchase Price.  Each Investor shall have delivered to the Company the
Purchase Price in respect of the Note and Warrant being purchased by such
Investor referenced in Section 1 hereof.
 
6. Miscellaneous.
 
(a) Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and a Majority
in Interest.  Any such amendment, waiver, discharge or termination effected in
accordance with this paragraph shall be binding upon each holder of any
securities purchased under the Transaction Documents at the time outstanding
(including all Securities herein defined) and each future holder of all such
Securities.  Each Investor acknowledges that by the operation of Section 6(a), a
Majority in Interest will have the right and power to diminish or eliminate all
rights of such Investor under this Agreement and each Note and Warrant issued to
such Investor.
 
(b) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Utah, without regard to the conflicts of law
provisions of the State of Utah or of any other state.
 
(c) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
 
(d) Successors and Assigns. Subject to the restrictions on transfer described in
Sections 6(e) and 6(f) below, the rights and obligations of the Company and the
Investors shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
(e) Registration, Transfer and Replacement of the Notes and Warrants. The Notes
and Warrants issuable under this Agreement shall be registered on the books and
records of the Company.  The Company will keep, at its principal executive
office, books for the registration and registration of transfer of the Notes and
Warrants.  Prior to presentation of any Note or Warrant for registration of
transfer, the Company shall treat the Person in whose name such Note or Warrant
is registered as the owner and holder of such Note or Warrant for all purposes
whatsoever, whether or not such Note or Warrant shall be overdue, and the
Company shall not be affected by notice to the contrary.  Subject to any
restrictions on or conditions to transfer set forth in any Note or Warrant, the
holder of any Note or Warrant, at its option, may in person or by duly
authorized attorney surrender the same for exchange at the Company’s chief
executive office, and promptly thereafter and at the Company’s expense, except
as provided below, receive in exchange therefor one or more new Note(s) or
Warrant(s), each in the principal (or, in the case of a Warrant, for the number
of shares) requested by such holder, dated the date to which interest shall have
been paid on the Note so surrendered, or if no interest shall have yet been so
paid, dated the date of the Note so surrendered, or in the case of a Warrant,
the original issue date of the Warrant so surrendered and such Note or Warrant
shall be registered in the name of such Person or Persons as shall have been
designated in writing by such holder or its attorney for the same principal
amount as the then unpaid principal amount of the Note so surrendered, or in the
case of a Warrant, for the number of shares issuable upon exercise of the
Warrant so surrendered.  Upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note or Warrant and (a) in the case of loss, theft or
destruction, of indemnity reasonably satisfactory to it; or (b) in the case of
mutilation, upon surrender thereof, the Company, at its expense, will execute
and deliver in lieu thereof a new Note or Warrant executed in the same manner as
the Note or Warrant being replaced, in the same principal amount as the unpaid
principal amount, or in the case of a Warrant for the same number of shares, of
such Note or Warrant and in the case of a Note, dated the date to which interest
shall have been paid on such Note, or, if no interest shall have yet been so
paid, dated the date of such Note, or in the case of a Warrant, the original
issue date of such Warrant.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(f) Assignment by the Company. The rights, interests or obligations hereunder
may not be assigned, by operation of law or otherwise, in whole or in part, by
the Company without the prior written consent of a Majority in Interest.
 
(g) Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
(h) Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows:  (i) if to a Investor, at such
Investor’s address or facsimile number set forth on Schedule I hereto, or
(ii) if to the Company, at 3855 South 500 West, Suite J, Salt Lake City, UT
84115, telephone: (801) 918-4343, facsimile: (888) 291-8345, or at such other
address or facsimile number as the Company shall have furnished to the Investors
in writing.  All such notices and communications shall be effective (a) when
sent by Federal Express or other overnight service of recognized standing, on
the business day following the deposit with such service; (b) when mailed, by
registered or certified mail, first class postage prepaid and addressed as
aforesaid through the United States Postal Service, upon receipt; (c) when
delivered by hand, upon delivery; and (d) when faxed or sent by electronic mail,
upon confirmation of receipt.
 
(i) Separability of Agreements; Severability of this Agreement. The Company’s
agreement with each of the Investors is a separate agreement and the sale of the
Notes and Warrants to each of the Investors is a separate sale.  Unless
otherwise expressly provided herein, the rights of each Investor hereunder are
several rights, not rights jointly held with any of the other Investors.  Any
invalidity, illegality or limitation on the enforceability of the Agreement or
any part thereof, by any Investor whether arising by reason of the law of the
respective Investor’s domicile or otherwise, shall in no way affect or impair
the validity, legality or enforceability of this Agreement with respect to other
Investors.  If any provision of this Agreement shall be judicially determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
(j) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.  Facsimile copies of signed signature pages will be
deemed binding originals.
 
[Signature Page Follows]
 
 
 

 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.
 


 
COMPANY:
 


HZO, INC.
a Delaware corporation
 
By:           
Robert G. Pedersen II, President


 
INVESTORS:


ZAGG, INC.
a Nevada corporation




By:                                                                
Name:                                                                           
Title:                                                                






 


 
9

--------------------------------------------------------------------------------

 


 
SCHEDULE I
 
SCHEDULE OF INVESTORS
 


Noteholder Name
Note Amount
ZAGG, Inc.
 
3855 South 500 West, Suite B
Salt Lake City, UT 84115
Telephone: (801) 263-0699
 
$1,150,000*
TOTALS:
$1,150,000



*Includes $1,000,000 paid at the Initial Closing and $150,000 previously
advanced by ZAGG, Inc. to the predecessor entity of the Company.
 
EXHIBIT A
 
FORM OF NOTE
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


FORM OF WARRANT
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C


FORM OF SECURITY AGREEMENT


 

